Citation Nr: 1626984	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-24 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to April 1, 2013, and in excess of 20 percent thereafter for degenerative disc disease of the lumbar spine.

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to June 1982 and April 1986 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for lumbar strain with a noncompensable rating, effective March 23, 2009.  Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating.

During the course of the appeal, in an April 2013 rating decision, the RO recharacterized the Veteran's service-connected back disability as degenerative disc disease of the lumbar spine and increased the rating to 10 percent, effective March 23, 2009, and 20 percent, effective April 1, 2013.  The Veteran has not expressed satisfaction with the higher ratings.  Thus, although a higher rating has been assigned by the RO for the low back disability, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  

The Board notes the April 2013 rating decision also granted service connection and assigned separate 10 percent ratings for radiculopathy of the right and left lower extremities associated with the Veteran's back disability, effective June 5, 2009, the date the evidence showed a diagnosis of such conditions.  He has not entered a notice of disagreement as to the assigned ratings or effective dates for such separate evaluations.

The United States Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, in an April 2013 statement regarding his back disability, the Veteran indicated that he desired to apply for individual unemployability.  As he has raised a claim for a TDIU in connection with his initial rating claim, the Board finds that this matter is appropriately before the Board and, in turn, has included this issue on the front page of this decision.

The Board also observes that, in his April 2013 statement, the Veteran requested that, as he was going to have surgery on April 22, 2013, and would be out for work for six to eight weeks, a temporary 100 percent disability rating be assigned for his back disability.  Consequently, the issue of entitlement to a temporary total evaluation based on such surgery and convalescent period pursuant to 38 C.F.R. § 4.30 has been raised by the record.  However, such has not been adjudicated by the AOJ and, therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Board further notes that, in a June 2013 statement, the Veteran indicated that he was "seeking an earlier effective date for the decision made on his claim."  However, it is not clear what benefit he is seeking.  Therefore, he is advised that he should clarify such statement and, if necessary, file the appropriate application(s) with the AOJ.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through and the Veteran's representative's May 2016 Appellant's Written Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  While it does not appear that the Agency of Original Jurisdiction   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that a remand is necessary in order to obtain outstanding treatment records and afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his back disability.  Also, the claim for a TDIU must be developed and adjudicated by the AOJ.

In this regard, the Board notes that, at the April 1, 2013, VA examination, it was noted that the Veteran was scheduled for a lumbar fusion surgery on April 22, 2013, and, in his subsequent April 2013 statement, he confirmed the date of the procedure.  He further indicated that such was scheduled at Dekalb Medical Center in Decatur, Georgia; however, records from such surgery have not yet been requested or obtained.  Therefore, the surgery records from the April 2013 lumbar fusion surgery at Dekalb Medical Center must be obtained, as well as any subsequent private treatment records referable to the Veteran's back disability.  In addition, updated VA treatment records dated from March 2012 to the present should be obtained.

Furthermore, the Veteran has not been afforded a VA examination since he underwent surgery.  In this regard, his back disability was most recently examined at an April 1, 2013, VA examination.  However, in light of his report of surgery three weeks later, the Board finds that a contemporaneous VA examination is necessary in order to assess the current nature and severity of his back disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Finally, as indicated in the Introduction, the issue of entitlement to TDIU has been raised in connection with the Veteran's claim for an increased rating for his back disability.   As such, on remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU claim and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Thereafter, the AOJ should conduct any necessary development and adjudicate such claim in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim. He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The Veteran should be requested to identify any private (non-VA) treatment records referable to his back disability, to include the April 2013 surgery report should be obtained from Dekalb Medical Center in Decatur, Georgia, as well as any subsequent private treatment records from Dekalb Medical Center.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) as well as any additional information deemed necessary, the AOJ should obtain these records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Obtain updated VA treatment records dated from March 2012, including those from the Atlanta VA Medical Center.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected lumbar spine disorder.  The record, including a copy of this remand, must be made available to the examiner for review.  Any medically indicated tests should be accomplished, to include electromyography and nerve conduction studies.  In offering any assessments or opinions, the examiner should take into account all evidence of record.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should address the nature and severity of all manifestations of the Veteran's lumbar spine disability.  Examination findings should be reported to allow for application of pertinent rating criteria for the lumbar spine.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Specifically, any additional functional loss due to pain on use or during flare-ups, including further limitation in range of motion, should be expressed in degrees.  If such is not possible, the examiner should explain why.

The examiner should also determine the nature and severity of any associated neurological disabilities, including his radiculopathy of bilateral lower extremities.  The examiner should also determine whether the Veteran suffers from any incapacitating episodes due to intervertebral disc syndrome.

The examiner is also asked to address any functional impairment the Veteran's lumbar spine disability has on his ordinary activities, to include his employability.

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for a TDIU should be adjudicated based on the entirety of the evidence, and his claim for a higher initial rating for his back disability should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




